108 Wis. 2d 578 (1982)
322 N.W.2d 888
IN the MATTER OF DISCIPLINARY PROCEEDINGS AGAINST Erwin C. SEEHAFER, Attorney at Law.
No. 82-244-D.
Supreme Court of Wisconsin.
Filed August 18, 1982.
*579 PER CURIAM. Attorney disciplinary proceeding; attorney publicly reprimanded.
On February 10, 1982, the Board of Attorneys Professional Responsibility (Board) filed a complaint alleging that Erwin C. Seehafer, an attorney admitted to practice in Wisconsin since August of 1951, and who practices in Augusta, was guilty of gross neglect of a probate matter in which he represented the personal representative. It was alleged that during the time the respondent worked on the estate, he failed to prepare and timely file state and federal income tax returns for the year of the decedent's death, fiduciary tax returns for subsequent years, the Wisconsin inheritance tax return and the federal estate tax return. It was also alleged that the respondent failed to prepare and timely file an inventory in the estate. As a result, the estate was assessed penalties and interest in the amount of approximately $8,000, which was paid by the estate. The complaint alleged that the circuit court in which the estate was pending had made a determination that the personal representative was not personally liable for the failure to timely file and pay the taxes.
We referred the matter to the Hon. Rodney Lee Young as referee, pursuant to SCR 21.09 (4). The respondent did not file an answer, but the parties entered into a stipulation in lieu of a hearing, in which the respondent admitted his failure to file the tax returns and inventory, which he attributed to health problems he had been experiencing. In the stipulation the respondent acknowledged his liability to the estate and agreed to make restitution at the rate of $1,000 per year. He admitted that his conduct violated SCR 20.32(3), and both he and the Board agreed that appropriate discipline would be a public reprimand and the imposition of total costs of the disciplinary proceeding, including the cost of the independent *580 medical examination conducted as part of the proceeding.
The referee filed his report and recommendation with the court on July 19, 1982, in which he made findings of fact and conclusions of law consistent with the terms of the stipulation. The referee recommended that the respondent be publicly reprimanded for unprofessional conduct, that he pay the costs of the disciplinary proceeding within 30 days of the date of the court's order, that he fully reimburse the estate according to the arrangements agreed upon with the personal representative and that he be responsible for the cost of the independent medical examination. We hereby adopt the findings, conclusions and recommendation of the referee.
It is ordered that Attorney Erwin C. Seehafer is publicly reprimanded for unprofessional conduct in this matter.
It is further ordered that Erwin C. Seehafer pay to the Board of Attorneys Professional Responsibility the costs of this disciplinary proceeding in the amount of $706.80, provided that if the costs are not paid within 30 days of the date of this order, the license of Erwin C. Seehafer to practice law in Wisconsin shall be suspended forthwith.
It is further ordered that Erwin C. Seehafer reimburse the estate of Harry W. Rahl in the amount of $8,065 pursuant to the terms agreed upon with the personal representative of that estate.
It is further ordered that Erwin C. Seehafer pay the cost of the independent medical examination conducted as part of this proceeding.